DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Herein, “fastening means” in claim 8 is interpreted under 35 U.S.C. 112(f).  However, in claims 9 and 10, the limitation is not interpreted under 35 U.S.C. 112(f) because the claims recite that the fastening means is a “device for latching in behind,” that is, a specific latching structure, or a “screw element.” 

Claim Objections
Claim 8 is objected to because of the following informalities:   in line 6, “the least one fastening device” should be “the at least one fastening device.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the housing wall further comprising: at least one fastening device for fastening at least one of the at least one battery cell pack or the battery electronics system; and fastening means being part of the other of the battery cell pack or the battery electronics system; wherein the [at] least one fastening device is configured with the fastening means” (emphasis added).  It is submitted that “the other of” in this instance is incorrect and raises confusion, as the specification makes clear that the wall comprises the fastening device, and the battery pack or electronics system comprises the fastening means that interacts with the fastening device.  Correction is required. 
Claim 14 recites “The battery of claim 1…”.  However, claim 1 is drawn to a housing. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 7, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Schade et al (US 20180248233).  Regarding claims 1 and 7, the reference is directed to a battery comprising a plurality of optical interfaces (fiber optic sensors 2 containing Bragg gratings 21, 22 and waveguide 20 connected to control electronics; Fig. 1; abstract; [0040]); at least one battery cell pack (11) having one of the plurality of optical interfaces (Fig. 2), a battery electronics system (5) having another one of the plurality of optical interfaces (optical waveguide 20 transmits signals to control electronics, [0042]), and a housing (10) ([0040]) which surrounds the battery cell packs and the electronics system (Fig. 1).  In [0018], it is disclosed that “in some embodiments of the present invention, the fiber-optic sensor can, at least in some portions thereof, be adhered to, welded to, encapsulated by injection molding in or laminated to the battery housing and/or at least one battery cell” (emphasis added).  This is considered to be anticipatory of the following limitations: the at least one housing wall being formed of plastic (i.e., to be capable of being injection molded), an optical conductor (waveguide/portion of fiber optic sensor) formed in the plastic, and wherein the at least one battery pack and the electronics system are arranged such that each of the plurality of the optical interfaces is in communication with the optical conductor formed in the housing wall.  Regarding claims 14 and 15, the claimed use of the battery in a vehicle operated at least partially or fully electrically is not positively recited and is considered to be an intended use recitation.  See MPEP 2114.  Thus, the instant claims are anticipated.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schade et al. in view of Klimek et al (US 20170025655).  
	Schade et al. is applied to claims 1 and 7 for the reasons stated above.  However, the reference does not expressly teach that the housing wall further comprises a fastening device for fastening the at least one battery cell pack comprising a clamping device or screw action device (claims 2-4 and 8-10), or that the battery cell pack or electronics comprises a fastening means (latching device or screw element) (claims 8-10).
	Klimek et al. is directed to a battery device for a vehicle comprising a plurality of battery modules and a receiving device (i.e., housing) for receiving the battery modules (abstract).   A fastening element is mounted on a dividing wall of the housing ([0022]).  The battery modules can be screwed and/or latched onto the fastening element ([0022]).  
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of the invention because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, it would be obvious to secure or fasten the battery cells . 


Claims 5, 6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schade et al. in view of Maxwell (US 20150303527).  
	Schade et al. is applied to claims 1 and 7 for the reasons stated above.  However, the reference does not expressly teach that the housing comprises two mutually separate chambers or that the optical conductor formed in the housing wall provides communication between the two chambers (claims 5 and 11), or that the chambers are formed in such a way as to be separated from one another in a manner impermeable to a gas or liquid (claims 6 and 12), or that the battery packs are provided in the first chamber and the electronics in the second chamber (claim 13). 
	Maxwell is directed to a control system for a battery, comprising a housing (202) having a dividing wall (321) ([0076], Fig. 3).  Batteries (300) are located in a first compartment (318) and electronics are located in a second compartment (320) ([0076]).  The compartments are hermetically sealed from each other ([0079]).  Connectors 322 and 324 provide electrical/signal communication between the compartments ([0077]).
.  


Allowable Subject Matter
Claims 16 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	Each of claims 16 and 17 recite a method of producing a housing comprising the steps of forming at least one housing wall from a plastic, and selectively heating the at least one housing wall such that the refractive index in the plastic is modified, forming an optical conductor.   The art of record does not teach or fairly suggest this subject matter.  In [0012], Schade et al. disclose that the waveguide “can consist of a glass or a plastic material, the core having a first index of refraction and the cladding having a second index of refraction.”  As noted above, the 
	Yao (US 20160365611) is cited herein as teaching a battery pack having a housing having optical elements (111, 112, 116, 118) on the inside surfaces of the housing walls (Fig. 2a).  It is disclosed in [0059] that the fibers 112 may be “e.g., glued to the enclosure wall 120 or attached to the enclosure wall 120 using an adhesive tape.”  There is no teaching or suggestion of selectively heating a plastic wall to form the optical conductor as claimed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
February 17, 2022